Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2 and 19 are cancelled, and claims 1, 3-18, and 20-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed October 14, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed January 13, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oelze, Rosado-Mendez, and Azuma.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oelze et al. (US 20170108584 A1, published April 20, 2017) in view of Rosado-Mendez et al. (US 20160089112 A1, published March 31, 2016) and Azuma (US 20130109968 A1, published May 2, 2013), hereinafter referred to as Oelze, Rosado-Mendez, and Azuma, respectively. 
Regarding claim 1, Oelze teaches a method comprising: 
generating a first signal by summing aligned channel data with a first apodization function, wherein the aligned channel data corresponds to ultrasound data (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…” where the first apodization function is equated to the zero-mean apodization); 
generating a fourth signal by summing the aligned channel data with a third apodization function (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…” where the third apodization function is equated to the rectangular apodization);  
subtracting the first signal from the fourth signal to generate a second signal such that the second signal is equivalent to summing the aligned channel data with a second apodization function (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the 
generating a third signal, wherein the third signal is constant value signal, wherein the constant value is zero or near zero (Fig. 13, “Apply zero mean apodization weight” 1302; see pg. 5, col. 2, para. 0044 — “...a first apodization weight can be utilized for ultrasound echoes to generate a first image. The first apodization weight can have a zero mean value across an aperture of the transducer array.” so the third signal (constant value of zero) is equated to the first apodization weight (zero mean value across aperture)). 
Oelze does not explicitly teach: 
wherein the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture, and 
wherein the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture; 
determining median values of the first signal, the second signal, and a third signal to generate a median value signal; and 
generating an ultrasound image, based at least in part, on the median value signal. 
Whereas, Rosado-Mendez, in the same field of endeavor, teaches:
wherein the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture (see para. 0008 – “…the signal to the transducer array used to generate the push excitation provides at least two ultrasound beams from apertures laterally separated by a region without emitted ultrasound…”; see para. 0054 – “It is also important to consider that the oscillatory, odd and even nature of the apodization function activates different parts of each of the active aperture as the sequence of apodization functions is swept.” So a first apodization (odd) corresponds to a first aperture, and a second apodization (even) corresponds to a second aperture), and 
wherein the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture (see para. 0016 – “The apodization functions may alternate between even and odd functions.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first apodization and second apodization, as disclosed in Oelze, by having the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture, and where the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture, as disclosed in Rosado-Mendez. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the transducer heating effects, as taught in Rosado-Mendez (see para. 0054). 
	Oelze in view of Rosado-Mendez does not explicitly teach: 
determining median values of the first signal, the second signal, and a third signal to generate a median value signal, 
generating an ultrasound image, based at least in part, on the median value signal. 
Whereas, Azuma, in an analogous field of endeavor, teaches: 
generating a median value signal (Fig. 1, inter-channel filter 9 as the median filter; see pg. 3, col. 2, para. 0028 — “The median filter is a filter to output a median value among input values.”), and
generating an ultrasound image, based at least in part, on the median value signal (Fig. 1, display 14, inter-channel filter 9 as the median filter; see pg. 2, col. 1, para. 0022 —“...a display 14that displays a cross-sectional image of the target from the reception wave signal output from the receiver, and a controller 6 that controls the transmitter and the receiver. The receiver includes an inter-channel filter 9 that selectively suppresses electric noise...” where the inter-channel filter is the median filter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Oelze in view of Rosado-Mendez, by including to the method generating a median value signal, and generating an ultrasound image, based at least in part, on the median value signal, as disclosed in Azuma. One of ordinary skill in the art would have been motivated to make this modification in order to selectively remove incoherent electric noise on the filter space, as taught in Azuma (see pg. 5, col. 1, para. 0040).
Furthermore, regarding claim 4, Azuma further teaches a method further comprising scaling an amplitude of the median value signal (Fig. 1, TGC (Time Gain Control) amplifier 9 as amplitude scaling, then inter-channel filter as the median filter 9; see pg. 3, col. 2, para. 0028 — “The median filter is a filter to output a median value among input values.”). 
Furthermore, regarding claim 5, Azuma further teaches a method further comprising applying a bandpass filter to the median value signal (Fig. 1, inter-channel filter 9 as the median filter, then the bandpass filter 12).
Furthermore, regarding claim 9, Oelze further teaches wherein the first aperture masks multiple adjacent channels of the aligned channel data (see pg. 2, col. 2, para. 0028 — “Various apodization combinations can be implemented including...a Hamming window padded with zeros on each side to provide the mainlobe image...” so the zero padding on each side is equated to the masked adjacent channels).
The motivation for claims 4-5 was shown previously in claim 1.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oelze in view of Rosado-Mendez and Azuma, as applied to claim 1 above, and in further view of Hwang (US 20160354062 A1, published December 8, 2016), hereinafter referred to as Hwang.
Regarding claim 3, Oelze in view of Rosado-Mendez and Azuma teaches all of the elements disclosed in claim 1 above.
Oelze in view of Rosado-Mendez and Azuma does not explicitly teach a method further comprising applying bandpass filters to the first signal and the fourth signal prior to subtracting.  
Whereas, Hwang, in an analogous field of endeavor, teaches applying bandpass filters to a first signal and a fourth signal prior to subtracting (Fig. 5A, quadrature band pass filters 56-1 and 56-2 applied to cosine apodized beam signal (first signal) and Sinc beam signal (fourth signal) prior to subtraction (subtraction in DR processing 511); see pg. 8, col. 1, para. 0076 — “...the cosine apodized beam signal of the illustrated embodiment is provided to quadrature band pass filter 56-1 while the Sinc beam signal is provided to quadrature band pass filter 56-2...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first signal and fourth signal, as disclosed in Oelze in view of Rosado-Mendez and Azuma, by applying bandpass filters to a first signal and a fourth signal prior to subtracting, as disclosed in Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to remove noise from the signals before subtracting the two signals. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oelze in view of Rosado-Mendez and Azuma, as applied to claim 1 above, and in further view of Yen et al. (US 20090141957 A1, published June 4, 2009), hereinafter referred to as Yen. 
Regarding claim 6, Oelze in view of Rosado-Mendez and Azuma teaches all of elements as disclosed in claim 1 above, and 
Azuma further teaches wherein generating the ultrasound image comprises applying envelope detection to the median value signal (Fig. 1, inter-channel filter 9 as the median filter, then the envelope detection 11). 
Oelze in view of Rosado-Mendez and Azuma does not explicitly teach applying log compression to a signal. 
Whereas, Yen, in the same field of endeavor, teaches applying log compression to a signal (Fig. 2, Hilbert transform/log compression 219; see pg. 4, col. 2, para. 0050 — “Further processing can be performed, such as by a bandpass filter 218, and/or a Hilbert transform/log compression 219, etc. to provide a DAX applied image 220.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generating the ultrasound image, as disclosed in Oelze in view of Rosado-Mendez and Azuma, by applying log compression to a signal, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order for the DAX (dual apodization with cross-correlation) image to undergo further processing to produce a display image, as taught in Yen (see pg. 4, col. 2, para. 0051).
Furthermore, regarding claim 8, Yen further teaches wherein the first aperture masks every other channel of the aligned channel data (see pg. 5, col. 2, para. 0060 — “RX1 uses an alternating pattern of 2 elements on, 2 elements off. RX2 uses the opposite alternating pattern of 2 elements off, 2 elements on...Instead of a 2-element alternating pattern as shown, any N-element alternating pattern can be used where N is less than half of the number of elements in the subaperture.” so the first receive aperture RX1 (first aperture) can have an alternating pattern of 1 element off, 1 element on, which is equated to masking every other channel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first aperture, as disclosed in Oelze in view of Rosado-Mendez and Azuma, by having the first aperture mask every other channel of the aligned channel data, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order to use cross-correlation of two apertures to distinguish between signals coming from a main lobe and clutter signals, as taught in Yen (see para. 0059). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oelze in view of Rosado-Mendez and Azuma, as applied to claim 1 above, and in further view of De Haan et al. (US 5903680 A, published May 11, 1999), hereinafter referred to as De Haan. 
Regarding claim 7, Oelze in view of Rosado-Mendez and Azuma teaches all of the elements as disclosed in claim 1 above. 
Oelze in view of Rosado-Mendez and Azuma does not explicitly teach: 
generating an original image from the aligned channel data; 
applying a first spatial low pass filter to the original image to generate a low frequency original image; 
subtracting the low frequency original image from the original image to generate a high frequency original image; 
applying a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image; and 
summing the high frequency original image and the low frequency ultrasound image to generate a final image. 
Whereas, De Haan, in the same field of endeavor, teaches a method further comprising: 
generating an original image from the aligned channel data (Fig. 3, input signal F is equated to the original image from the aligned channel data); 
applying a first spatial low pass filter to the original image to generate a low frequency original image (Fig. 3; see col. 3, lines 53-54 — “An input signal F is applied to a 2-D low-pass filter 3a.” where the output signal of the low pass filter is equated to the low frequency original image); 
subtracting the low frequency original image from the original image to generate a high frequency original image (Fig. 3; see col. 3, lines 53-57 — “An input signal F is applied to a 2-D low-pass filter 3a. An output signal of the LPF 3a is subtracted from the input signal F by a subtracter 3b to obtain the bypassed high frequency signal components.” so the output signal of the low pass filter (low frequency original image) is subtracted from the input signal F (original image) to obtain the bypassed high frequency signal components (high frequency original image)); 
applying a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image (see col. 3, lines 57-58 — “The low-frequency signal components from the LPF 3a are applied to a noise reduction filter 4...” where the noise reduction filter is equated to the second spatial low pass filter to output the low frequency ultrasound image); and 
summing the high frequency original image and the low frequency ultrasound image to generate a final image (see col. 3, lines 57-61 — “The low-frequency signal components from the LPF 3a are applied to a noise reduction filter 4, the output of which is added to the bypassed high frequency signal components by an adder 6 to obtain the output signal F, which is applied to the display device D.” so adding the output signal from the noise reduction filter (low frequency ultrasound image) to the bypassed high frequency signal components (high frequency original image) to obtain the final image (output signal F applied to display device D)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Oelze in view of Rosado-Mendez and Azuma, by including to the method generating an original image from the aligned channel data, applying a first spatial low pass filter to the original image to generate a low frequency original image, subtracting the low frequency original image from the original image to generate a high frequency original image, applying a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image, and summing the high frequency original image and the low frequency ultrasound image to generate a final image, as disclosed in De Haan. One of ordinary skill in the art would have been motivated to make this modification in order to produce a smoother and sharper picture to the image, as taught in De Haan (see col. 4, lines 1-18).

	Claims 10-12, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Oelze, Rosado-Mendez, and Azuma. 
Regarding claim 10, Yen teaches an ultrasound imaging system (Fig. 3, ultrasound system 300) comprising: 
an ultrasound transducer array configured to transmit and receive ultrasound signals (Fig. 1, “Transmitting a focused ultrasound beam through an aperture or subaperture into a target and collecting the resulting echoes” 102; Fig. 3, transducer array 302); 
a plurality of channels operatively coupled to the ultrasound transducer configured to transmit channel data based, at least in part, on the received ultrasound signals (see pg. 5, col. 1, para. 0057 — “With a desired focused subaperture of 8 elements, only the first 6 elements or from channel 1 to 6 are activated for the first data set.” so each channel is coupled to a transducer of the array 302); 
a beamformer operably coupled to the plurality of channels, the beamformer configured to align the channel data (Fig. 3, delay and sum beamforming with each transducer of array 302 (channel) aligned with each delay line 304 (beamformer); see pg. 4, col. 2, para. 0051 — “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302.”; Fig. 2B; see pg. 4, col. 1, para. 0048 — “...delayed data 210 is processed with two receive apodization functions A1, A2 to create beam formed RF data sets RX1 (212) and RX2 (213).”); and 
a signal processor operatively coupled to the beamformer (Fig. 3, signal processor equated to the bandpass filter 318 and log compression 320; Fig. 1; see pg. 4, col. 1, para. 0047 — “The DAX RF data can undergo further signal processing such as bandpass filtering, envelope detection, log-compression, and scan conversion, as described at 116.”), wherein the signal processor is configured to: 
receive aligned channel data from the beamformer (Fig. 2B; see pg. 4, col. 1, para. 0048 — “...delayed data 210 is processed with two receive apodization functions A1, A2 to create beam formed RF data sets RX1 (212) and RX2 (213).”).
Yen does not explicitly teach: 
generate a first signal by summing the aligned channel data with a first apodization function; 
generate a fourth signal by summing the aligned channel data with a third apodization function; 
subtract the first signal from the fourth signal to generate a second signal such that the second signal is equivalent to summing the aligned channel data with a second apodization function, 
wherein the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture, and 
wherein the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture; 
determine median values of the first signal, the second signal, and a third signal to generate a median value signal, 
wherein the third signal is a constant value signal, wherein the constant value is zero or near zero; and 
generate an ultrasound image, based at least in part, on the median value signal.  
Whereas, Oelze, in the same field of endeavor, teaches:
generating a first signal by summing aligned channel data with a first apodization function, wherein the aligned channel data corresponds to ultrasound data (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…” where the first apodization function is equated to the zero-mean apodization); 
generating a fourth signal by summing the aligned channel data with a third apodization function (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…” where the third apodization function is equated to the rectangular apodization);  
subtracting the first signal from the fourth signal to generate a second signal such that the second signal is equivalent to summing the aligned channel data with a second apodization function (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…” where the second apodization is equated to the dashed beam pattern in Fig. 3); and 
generating a third signal, wherein the third signal is constant value signal, wherein the constant value is zero or near zero (Fig. 13, “Apply zero mean apodization weight” 1302; see pg. 5, col. 2, para. 0044 — “...a first apodization weight can be utilized for ultrasound echoes to generate a first image. The first apodization weight can have a zero mean value across an aperture of the transducer array.” so the third signal (constant value of zero) is equated to the first apodization weight (zero mean value across aperture)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processor, as disclosed in Yen, by having the signal processor generate a first signal by summing aligned channel data with a first apodization function, wherein the aligned channel data corresponds to ultrasound data, generate a fourth signal by summing the aligned channel data with a third apodization function, subtract the first signal from the fourth signal to generate a second signal such that the second signal is equivalent to summing the aligned channel data with a second apodization function, and generate a third signal, wherein the third signal is constant value signal, wherein the constant value is zero or near zero, as disclosed in Oelze. One of ordinary skill in the art would have been motivated to make this modification in order to form a new image with improved side lobe performance and better lateral resolution, as taught in Oelze (see pg. 2, col. 1, para. 0025). 
Yen in view of Oelze does not explicitly teach: 
wherein the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture, and 
wherein the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture; 
determine median values of the first signal, the second signal, and a third signal to generate a median value signal, 
generate an ultrasound image, based at least in part, on the median value signal.  
Whereas, Rosado-Mendez, in the same field of endeavor, teaches:
wherein the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture (see para. 0008 – “…the signal to the transducer array used to generate the push excitation provides at least two ultrasound beams from apertures laterally separated by a region without emitted ultrasound…”; see para. 0054 – “It is also important to consider that the oscillatory, odd and even nature of the apodization function activates different parts of each of the active aperture as the sequence of apodization functions is swept.” So a first apodization (odd) corresponds to a first aperture, and a second apodization (even) corresponds to a second aperture), and 
wherein the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture (see para. 0016 – “The apodization functions may alternate between even and odd functions.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first apodization and second apodization, as disclosed in Ye in view of Oelze, by having the first apodization function corresponds to a first aperture and the second apodization function corresponds to a second aperture, and where the first aperture is an odd aperture and the second aperture is an even aperture such that the second aperture is complementary to the first aperture, as disclosed in Rosado-Mendez. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the transducer heating effects, as taught in Rosado-Mendez (see para. 0054). 
Yen in view of Oelze and Rosado-Mendez does not explicitly teach: 
determining median values of the first signal, the second signal, and a third signal to generate a median value signal, 
generating an ultrasound image, based at least in part, on the median value signal. 
Whereas, Azuma, in an analogous field of endeavor, teaches: 
generating a median value signal (Fig. 1, inter-channel filter 9 as the median filter; see pg. 3, col. 2, para. 0028 — “The median filter is a filter to output a median value among input values.”), and
generating an ultrasound image, based at least in part, on the median value signal (Fig. 1, display 14, inter-channel filter 9 as the median filter; see pg. 2, col. 1, para. 0022 —“...a display 14that displays a cross-sectional image of the target from the reception wave signal output from the receiver, and a controller 6 that controls the transmitter and the receiver. The receiver includes an inter-channel filter 9 that selectively suppresses electric noise...” where the inter-channel filter is the median filter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Yen in view of Oelze and Rosado-Mendez, by including to the method generating a median value signal, and generating an ultrasound image, based at least in part, on the median value signal, as disclosed in Azuma. One of ordinary skill in the art would have been motivated to make this modification in order to selectively remove incoherent electric noise on the filter space, as taught in Azuma (see pg. 5, col. 1, para. 0040).
Furthermore, regarding claim 11, Azuma further teaches wherein the signal processor is further configured to apply a bandpass filter to the median value signal prior to generation of the ultrasound image (Fig. 1, inter-channel filter 9 as the median filter, then the bandpass filter 12, then display 14).
	Furthermore, regarding claim 12, Yen further teaches applying log compression to the signal (Fig. 2, Hilbert transform/log compression 219; see pg. 4, col. 2, para. QO50 — “Further processing can be performed, such as by a bandpass filter 218, and/or a Hilbert transform/log compression 219, etc. to provide a DAX applied image 220.”), and 
Azuma further teaches wherein the signal processor is configured to apply envelope detection and log compression to the median value signal to generate the ultrasound image (Fig. 1, inter-channel filter 9 as the median filter, then the envelope detection 11).
Furthermore, regarding claim 16, Oelze further teaches a system further comprising a user interface (Fig. 14; see pg. 6, col. 1, para. 0052 — “The computer system 1400 may include an input device 1412 (e.g., a keyboard)...”). 
Furthermore, regarding claim 17, Yen further teaches wherein a period of the first aperture is set by a user via the user interface (see pg. 5, col. 2, para. 0060 — “RX1 uses an alternating pattern of 2 elements on, 2 elements off. RX2 uses the opposite alternating pattern of 2 elements off, 2 elements on...Instead of a 2-element alternating pattern as shown, any N-element alternating pattern can be used where N is less than half of the number of elements in the subaperture.” so the alternating pattern period can be set by a user interface). 
Furthermore, regarding claim 18, Oelze further teaches wherein the constant value is set by a user via the user interface (Fig. 13, “Apply zero mean apodization weight” 1302, so the zero mean apodization weight (constant value) can be set a user interface).
Furthermore, regarding claim 21, Oelze further teaches wherein the third apodization function is a rectangular apodization function (Fig. 3; see para. 0008 – “…a beam pattern (dashed line) created by subtracting the intensity field for the zero-mean apodization from the intensity field for the rectangular apodization…”). 
The motivation for claims 11-12, 16, 18, and 21 was shown previously in claim 10. 

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Oelze, Rosado-Mendez, and Azuma as applied to claim 10 above, and in further view of De Haan. 
Regarding claim 13, Yen in view of Oelze, Rosado-Mendez, and Azuma teaches all of the elements disclosed in claim 10 above.
Yen in view of Oelze, Rosado-Mendez, and Azuma does not explicitly teach wherein the signal processor is further configured to: 
generate an original image from the aligned channel data; 
apply a first spatial low pass filter to the original image to generate a low frequency original image; 
subtract the low frequency original image from the original image to generate a high frequency original image; 
apply a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image; and 
sum the high frequency original image and the low frequency ultrasound image to generate a final imag.
Whereas, De Haan, in the same field of endeavor, teaches wherein the signal processor is further configured to: 
generate an original image from the aligned channel data (Fig. 3, input signal F is equated to the original image from the aligned channel data); 
apply a first spatial low pass filter to the original image to generate a low frequency original image (Fig. 3; see col. 3, lines 53-54 — “An input signal F is applied to a 2-D low-pass filter 3a.” where the output signal of the low pass filter is equated to the low frequency original image); 
subtract the low frequency original image from the original image to generate a high frequency original image (Fig. 3; see col. 3, lines 53-57 — “An input signal F is applied to a 2-D low-pass filter 3a. An output signal of the LPF 3a is subtracted from the input signal F by a subtracter 3b to obtain the bypassed high frequency signal components.” so the output signal of the low pass filter (low frequency original image) is subtracted from the input signal F (original image) to obtain the bypassed high frequency signal components (high frequency original image)); 
apply a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image (see col. 3, lines 57-58 — “The low-frequency signal components from the LPF 3a are applied to a noise reduction filter 4...” where the noise reduction filter is equated to the second spatial low pass filter to output the low frequency ultrasound image); and 
sum the high frequency original image and the low frequency ultrasound image to generate a final image (see col. 3, lines 57-61 — “The low-frequency signal components from the LPF 3a are applied to a noise reduction filter 4, the output of which is added to the bypassed high frequency signal components by an adder 6 to obtain the output signal F, which is applied to the display device D.” so adding the output signal from the noise reduction filter (low frequency ultrasound image) to the bypassed high frequency signal components (high frequency original image) to obtain the final image (output signal F applied to display device D)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Yen in view of Oelze, Rosado-Mendez, and Azuma, by having the system generate an original image from the aligned channel data, apply a first spatial low pass filter to the original image to generate a low frequency original image, subtract the low frequency original image from the original image to generate a high frequency original image, apply a second spatial low pass filter to the ultrasound image to generate a low frequency ultrasound image, and sum the high frequency original image and the low frequency ultrasound image to generate a final image, as disclosed in De Haan. One of ordinary skill in the art would have been motivated to make this modification in order to produce a smoother and sharper picture to the image, as taught in De Haan (see col. 4, lines 1-18). 
Furthermore, regarding claim 14, Oelze further teaches wherein the original image is generated from the fourth signal generated by summing the aligned channel data with the third apodization function (see para. 0013 – “…image generated using the rectangular apodization scheme…”). 
Furthermore, regarding claim 15, De Haan further teaches a system further comprising a display, wherein the display is configured to display at least one of the ultrasound image and the final image (Fig. 3, display device D; see col. 3, lines 57-61 — “The low-frequency signal components from the LPF 3a are applied to a noise reduction filter 4, the output of which is added to the bypassed high frequency signal components by an adder 6 to obtain the output signal F, which is applied to the display device D.” so adding the output signal from the noise reduction filter (low frequency ultrasound image) to the bypassed high frequency signal components (high frequency original image) to obtain the final image (output signal F applied to display device D)). 
The motivation for claim 15 was shown previously in claim 13.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Oelze, Rosado-Mendez, and Azuma, as applied to claim 10 above, and in further view of Hwang. 
Regarding claim 20, Yen in view of Oelze, Rosado-Mendez, and Azuma teaches all of the elements disclosed in claim 10 above.
Yen in view of Oelze, Rosado-Mendez, and Azuma does not explicitly teach wherein the signal processor is further configured to apply bandpass filters to the first signal and the fourth signal prior to subtraction.  
Whereas, Hwang, in an analogous field of endeavor, teaches wherein the signal processor is further configured to apply bandpass filters to the first signal and the fourth signal prior to subtraction (Fig. 5A, quadrature band pass filters 56-1 and 56-2 applied to cosine apodized beam signal (first signal) and Sinc beam signal (fourth signal) prior to subtraction (subtraction in DR processing 511); see pg. 8, col. 1, para. 0076 — “...the cosine apodized beam signal of the illustrated embodiment is provided to quadrature band pass filter 56-1 while the Sinc beam signal is provided to quadrature band pass filter 56-2...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first signal and the fourth signal, as disclosed in Yen in view of Oelze, Rosado-Mendez, and Azuma, by applying bandpass filters to the first signal and the fourth signal prior to subtraction, as disclosed in Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to remove noise from the signals before subtracting the two signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dean et al. (WO 2015087191 A1, published June 18, 2015) discloses an ultrasound system with a transducer that generates two separate apertures with odd and even complementary apodizations. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793